Dissenting Opinion by
Judge Wilkinson, Jb. :
The issue of fact before the Commission was not merely the words used by petitioner in his outburst after his unsuccessful pre-trial negotiations with Ecker. The issue is the meaning the words and actions were intended to convey based on all the circumstances. It is the petitioner’s position, expressly found incredible by a majority of the Commission but accepted by the majority of this Court, that he was merely being commendably candid and honest in pointing out to Ecker and his client that he might request cases involving Ecker or his client be transferred from his jurisdiction as referee because he might be biased. It was the Commission’s finding, in my opinion supported by all the words and surrounding circumstances, that petitioner “lost his cool” and was threatening to “even the score” by this misuse of his official position as referee.
The majority points out that it was the petitioner who reported the incident out to his superiors and that no one had entered a complaint. However, as it appears in the opinion, this was triggered by Ecker who first followed up with petitioner to be certain his cases would be transferred.
*134In my view this record supports the Commission’s conclusion that petitioner’s language and actions were intended to and did convey to Ecker and his client that petitioner might misuse his authority as referee in matters involving them. It is quite correct that referees must be encouraged to disclose any bias they might have. However, it is equally important that referees must be discouraged from misusing their offices as a threat in negotiations with other lawyers on unrelated matters.
I would affirm the decision of the Commission and therefore must respectfully dissent.